Citation Nr: 9910027	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for a psychiatric disorder, identified as a depressive 
reaction.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1964, and from May 1966 to February 1968.

Service connection was granted for a depressive reaction in a 
March 1968 rating decision.  A 10 percent disability rating 
was assigned, effective February 3, 1968.  In an April 1991 
rating decision, the disability rating was increased to 30 
percent, effective November 1, 1990.  An August 1991 rating 
decision granted a total temporary rating for hospitalization 
effective August 13, 1990.  The 30 percent disability rating 
resumed effective May 1, 1991.  The veteran did not appeal 
either the April or August 1991 rating decisions.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO granted a total temporary rating 
for hospitalization, effective September 10, 1993.  The 30 
percent disability rating was resumed effective November 1, 
1993.

The veteran initially requested a Travel Board hearing in 
conjunction with this appeal.  However, that request was 
withdrawn in February 1996 pursuant to 38 C.F.R. § 20.704(e).

This matter was previously before the Board in June 1997 and 
December 1998, at which times it was remanded for additional 
development.  Following the Board's June 1997 remand, the RO 
increased the assigned disability rating to 50 percent, 
effective November 1, 1993.  The matter has now been returned 
to the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the RO substantially 
complied with the directives of both remands and that a new 
remand is not required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The veteran's psychiatric problems have been diagnosed as 
major depression, the service-connected disability, and a 
personality disorder.

2.  The veteran's depression is productive of no more than 
considerable impairment of social and industrial 
adaptability.

3.  The veteran's depression is not manifested by symptoms 
such as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.

4.  The veteran's psychiatric disorder is his only service-
connected disability.

5.  In addition to the service-connected depression, the 
veteran's disabilities also include a personality disorder, 
which is productive of a cynical and self-disparaging 
tendency that have limited his productive activity, and 
alcohol abuse, as well as cardiovascular, skin, and 
musculoskeletal problems, to include left total hip 
replacement, colorectal cancer, status post resection, 
duodenal ulcer, possible brain cyst or tumor, and chronic 
sinusitis.  There are also reports of prior medical problems 
with hemorrhoids, as well as prior knee surgery.

6.  In September 1998, the Social Security Administration 
(SSA) found that the veteran was disabled under the SSA's 
rules, and entitled to Social Security benefits retroactive 
to May 1997.

7.  In January 1999, the veteran reported that the SSA's 
finding was based strictly on his VA medical files.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for an acquired psychiatric disorder, most recently diagnosed 
as major depression, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9434 (1998); 38 C.F.R. § 4.132, Diagnostic Code 9405 (as in 
effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  As stated above, service connection was granted 
for a depressive reaction in a March 1968 rating decision.  A 
10 percent disability rating was assigned, effective February 
3, 1968.  

On an application for educational benefits dated in April 
1971, the veteran reported that he had attended high school 
until May 1960 and completed the 11th grade.  He obtained a 
high school equivalency diploma (GED) during his first period 
of service in 1962.  He completed medical courses, including 
neuropsychiatric subjects, while in the military service.

In an April 1991 rating decision, the disability rating was 
increased to 30 percent, effective November 1, 1990.  An 
August 1991 rating decision granted a total temporary rating 
for hospitalization effective August 13, 1990.  The 30 
percent disability rating resumed effective May 1, 1991.  The 
veteran did not appeal either the April or August 1991 rating 
decisions.

The record shows that the RO received a report from the VA 
Medical Center (VAMC) in Tucson, Arizona, showing that the 
veteran was hospitalized from September to October 1993 for 
major depression with melancholia.  The report shows that the 
veteran was admitted with feelings of depression and suicidal 
ideation.  His history of mental illness was reviewed.  Among 
other things, it was noted that he had been prescribed Prozac 
approximately three years earlier, and that he did quite well 
with the medication for one year.  At that point, he moved to 
Mexico where he was unable to obtain Prozac and went off the 
medication.  It was noted that he had attempted suicide on 
three previous occasions.  He endorsed a depressed mood, 
decrease in appetite, hopelessness, helplessness, and 
decreased sleeping.  It was also noted that the veteran had 
no history of manic symptoms.  The veteran acknowledged that 
he had alcohol problems in the past, but there was no drug 
abuse history.  In regard to social history, he reported that 
he had been married for the past ten months, and had been 
living with his current wife for the past two years.  It was 
noted that he had been married five times in the past.  He 
had one stepson, and one son by his first marriage whom he 
had no contact with.  Also, the veteran was currently running 
an ambulance service in Mexico.  On mental status 
examination, the veteran was alert and oriented times four.  
His speech was goal directed and logical.  There were no 
hallucinations or delusions, or evidence of a thought 
disorder.  The veteran had some suicidal ideation and had a 
plan to take pills.  However, there was no homicidal 
ideation.  His mood was constricted.  Affect was sad.  Mini 
mental status exam was 30/30. He had decreased motor 
activity.  Long and short-term memory were intact.  

During the course of his hospitalization, the veteran was 
placed on Prozac and did quite well.  He participated in all 
groups and did well with them.  His depression slowly 
improved over his hospital stay.  At the time of discharge he 
was very much improved.  It was noted that he was now in 
Vocational Rehabilitation and had discussed several options 
regarding finding work in the United States.  On discharge 
mental status examination, the veteran was alert and 
oriented.  His speech was fluent and goal oriented.  There 
were no hallucinations, delusions, or thought disorder 
present.  His mood was broad, and his affect was euthymic.  
The veteran was somewhat anxious about going home, but stated 
he was feeling much better.  He had no suicidal or homicidal 
ideation, and no plan at present.  Mini mental status exam at 
discharge was 30/30.  Long and short term memory were both 
intact.

After receipt of the above report, the RO granted a total 
temporary disability rating due to hospitalization in excess 
of 21 days for his service-connected depressive reaction.  
Effective November 1, 1993, his 30 percent disability rating 
was restored based on continued evidence of definite social 
and industrial impairment.  The RO found that an evaluation 
in excess of 30 percent was not warranted, as the evidence 
did not demonstrate that his ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired, and that by reason of psychoneurotic symptoms his 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.

The veteran was informed of the above decision by 
correspondence dated in December 1993.  His Notice of 
Disagreement was received in February 1994.  A Statement of 
the Case was issued in April 1994, and the veteran's 
Substantive Appeal was received later that same month.

A March 1996 VA hospitalization report shows that the veteran 
was admitted due to suicidal ideation.  It was noted that he 
had a history of three to four suicide attempts by overdose 
in the past and that his past medical history included a 
history of colorectal cancer, status post resection, duodenal 
ulcer, possible brain cyst or tumor?, and chronic sinusitis.  
On admission, the veteran was alert, and his speech was clear 
with normal rate and volume.  His mood was characterized by 
depression, while his affect was stable.  Sensorium was clear 
with orientation to person, place and time.  Serial sevens 
were intact.  He recalled 3/3 words.  His thought was 
coherent and goal directed with no loosening of associations.  
The veteran denied audio or visual hallucinations.  While 
suicidal ideation was present, the veteran denied homicidal 
ideation.  Further, he had no delusions, and he exhibited 
fair insight and judgment.  Discharge diagnoses were 
depression and alcohol abuse.  It was noted that he was 
discharged on medication, including Prozac.

VA treatment records were obtained for the period from 
December 1994 to August 1996.  These records primarily show 
treatment for tooth problems, shortness of breath, and other 
physical problems.  A May 1996 Monthly Group Psychotherapy 
Summary noted that the veteran attended a mental hygiene 
clinic Transition Group once during April following his 
discharge from hospitalization in March 1996.  The veteran 
reported that he had a 25 year history of depression with 
several psychiatric admissions.  At the time of his 
attendance at the group he reported that he was not depressed 
and had no suicidal thoughts.  He participated actively in 
the group, and was invited to continue attending group 
therapy.  However, the veteran did not think it was feasible 
given the distance involved, and did not attend any more 
sessions during the month.  His treatment goals were to 
maintain sobriety and control his depression.  Also on file 
is an August 1996 Memorandum from a VA counseling 
psychologist who stated that the veteran's Chapter 31 
training had been discontinued due to nonparticipation.  He 
noted that the veteran had been treated for depression, 
alcohol abuse, and suicidal ideation.  Consequently, he 
stated that before the veteran was re-admitted to any form of 
rehabilitation program, the issues of depression and alcohol 
abuse, as well as suicidal ideation, should be addressed.  He 
also recommended a possible increase in the service-connected 
disability.

The veteran's vocational rehabilitation records are on file, 
and cover the period from January 1991 to July 1996.  These 
records show that the veteran apparently had two separate 
periods of vocational rehabilitation.  The first period 
apparently occurred from January to March 1991.  A February 
1991 Counseling Record noted that the veteran had graduated 
from high school, and that he had an "AA" degree from Butte 
College, where he majored in fire science.  His vocational 
directionality was to pursue formalized training leading to 
certification as either a lab technician or as an X-ray 
technician.  It was specifically noted that, historically, 
the veteran had been engaged in various and sundry medical 
activities.  Regarding employment history, the veteran 
reported a positive work history going back to 1973, when he 
was engaged in medical sales.  This employment was terminated 
in 1976 due to extensive travel.  From 1976 to 1980, the 
veteran was employed as an operating room technician.  From 
1979 to 1981, he was employed as an apartment manager.  It 
was noted that this employment was terminated due to a return 
to academics.  From 1982 to 1989, the veteran was employed as 
a fire fighter/paramedic, but this employment was terminated 
due to "psychiatric illness."  It was further noted that no 
one position had been compromised by the veteran's service-
connected disability, however, numerous positions had been 
indirectly affected.  Records from March 1991 indicated that 
the veteran had secured an appointment to study within the 
Pharmacy Department of the University of New Mexico.  
Correspondence dated in July 1991 informed the veteran that 
his claim for vocational rehabilitation was being suspended 
because a suitable rehabilitation plan had not been agreed 
upon.

A second period of vocational rehabilitation appears to have 
commenced in October 1994.  It was noted that the veteran had 
completed high school and attended college at Butte College 
and Yuba College.  He had certifications as a firefighter 
from Butte College.  The veteran's employment history 
included medical instrument sales, which the veteran reported 
he left due to depression.  He reportedly worked as an 
operating room technician from 1974 to 1981, which he also 
left due to depression.  The veteran was reportedly employed 
as a bartender in 1983, but left this position due to knee 
surgery.  His most recent employment was noted to be as an 
industrial EMT/paramedic from 1988 to 1989, but left this 
position due to depression.  Overall, the veteran reported 
that he left three paid positions due to depression.  It was 
also noted that the veteran had not been employed since 1989, 
but had done some volunteer work.  This volunteer work 
included the Cruz Roja (Mexican ambulance service) and former 
directorship of Rescati (rescue in San Carlos).  College 
Qualification Tests conducted at that time showed that the 
veteran's performance was well above average in comparison to 
Junior college students, and high average performance in 
comparison to University freshmen (males).  However, it was 
noted that his level of mathematic proficiency indicated that 
mathematic remediation may be necessary depending upon the 
vocational goal selected.  

The vocational rehabilitation records show that the veteran 
subsequently entered a six month unpaid training program with 
the Santa Cruz County Government.  The veteran's work was 
evaluated as outstanding during the first few months of his 
training.  However, records from May 1995 report that the 
veteran missed some time from work due to hemorrhoids.  
Following the completion of this training period, the veteran 
entered into a course of study to become a respiratory 
technician, but left this program due to monetary and 
transportation difficulties.  An adjustment counseling report 
from September 1995 indicated that the veteran was frustrated 
over his situation, and noted behavioral changes in the 
veteran.  A subsequent report from November 1995 noted that 
the veteran had been denied benefits under State Vocational 
Rehabilitation.  This report, as well as a report from 
December 1995, indicated the veteran was having trouble 
finding work due to the poor economic condition of the area 
in which he was living; no jobs were available.  These 
reports from November to December 1995 indicate that the 
veteran was becoming increasingly frustrated over his 
situation.  It is noted that the veteran's March 1996 
hospitalization report is on file.  In July 1996, the veteran 
was sent correspondence in which he was informed that his 
vocational rehabilitation program would be discontinued in 30 
days due to his having failed to show for appointments, or to 
respond to follow-up attempts.

In a letter dated in February 1996 and addressed to the 
primary care team at a VA medical facility, the veteran's 
spouse stated that she was aware that with the brain tumor he 
was going to have a lot of changes and she described the 
changes that she had noticed in her husband during the past 
few months.

In May 1996, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Compensation Based on 
Unemployability, wherein he reported that he became too 
disabled to work in October 1989 and that he was not able to 
work due to reoccurring major depression.  He reported that 
he had completed 2 years of college and had attempted to 
complete training as a respiratory therapist after he became 
too disabled to work but was unable to complete the training.

In June 1996, the veteran submitted a statement wherein he 
identified his last place of employment.  He reported that he 
left his job due to depression, and told the RO that he was 
not authorizing them to contact the above company as his 
departure was not on the best grounds.  However, the veteran 
reported that the RO could get confirmation from the Social 
Security Administration (SSA).  Moreover, the veteran also 
reported that he had been treated at the DuPage County 
Hospital some time between 1970 to 1972 following a suicide 
attempt.

A VA mental disorders examination was conducted in September 
1996.  The examiner noted that the claims folder had been 
reviewed, and noted the veteran's March 1996 hospitalization.  
At this examination, the veteran reported that he had been 
living in Mexico with his wife and son.  He reported that his 
wife was employed outside of the home and that he stayed home 
and did all of the activities necessary for keeping the 
household running.  On examination, the examiner found that 
the veteran was an appropriately dressed and groomed 
gentleman who related in a cooperative fashion.  The 
veteran's mood was one of moderate depression and his affect 
was restricted by his depressive mood.  He seemed serious, 
and exhibited no humor and often appeared on the verge of 
overt weeping.  However, there was no psychomotor 
retardation.  Additionally, he had no significant cognitive 
impairments.  His abstracting ability and judgment were good.  
The examiner found that the veteran appeared to be in a state 
of partial remission from a chronic mood disorder which could 
be predicted to have exacerbations again in the future.  
Based on the foregoing, the examiner diagnosed major 
depressive episodes, chronic, in partial remission.  He also 
noted that the veteran was unemployed with limited income.  
Global Assessment of Functioning (GAF) score for the current 
and past year was 55.  This score indicates moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers 
and co-workers).

The RO sent letters to the SSA in October 1996 and May 1997, 
requesting any medical records the agency had concerning the 
veteran's claim for disability benefits.  Also in May 1997, 
the RO sent a request for records to the DuPage County 
Hospital.  An April 1997 deferred rating decision noted that 
there had been no response to various requests for VA medical 
records.

The case came before the Board in June 1997.  At that time 
the Board noted that the criteria for rating mental disorders 
had changed, and determined that a new psychiatric 
examination was necessary.  The Board also noted that there 
had been no responses to the RO's requests for information 
sent to the SSA.  Accordingly, the Board remanded the case 
for the RO to ask the veteran to identify all physicians who 
had treated him in the recent past for his service-connected 
psychiatric disorder.  The RO was to then obtain those 
records not already on file, as well as the records from the 
VA hospital in San Francisco, California, from October 1993 
to the present.  Additionally, the RO was to make additional 
attempts to obtain records from the SSA.  If those attempts 
were unsuccessful, the RO was to document all attempts to 
obtain the records.  Further, the veteran was to be afforded 
a VA psychiatric examination to determine the nature and 
severity of his psychiatric impairment.  The examiner was to 
state whether there were any other psychiatric disorders 
found in addition to the depressive reaction, and, if found, 
the examiner was to reconcile the diagnoses and specify which 
symptoms were associated with each disorder(s).

A June 1997 Report of Contact, and several subsequent 
statements submitted by the veteran, state that the veteran 
had never applied for Social Security benefits.  He reported 
that he only informed the RO that they should check with 
Social Security to verify that he had been unemployed for 
five years.  In December 1997, the SSA confirmed that the 
veteran had never filed for disability benefits with that 
agency.

Additional VA treatment records were obtained that covered 
the period from May 1996 to October 1997.  These records 
primarily show treatment for physical problems, including a 
total left hip replacement that was conducted in September 
1997.  Additional records were provided concerning his March 
1996 hospitalization which show the veteran called for 
treatment stating that he was messed up, having depression, 
and had been experiencing suicidal tendencies.

Records were obtained from the DuPage County Hospital which 
covered the period from March to June 1971.  These records 
show that the veteran was treated for a barbituate overdose 
in June 1971.  At that time the veteran reported that he had 
been rather depressed and despondent for approximately the 
last 24 to 48 hours prior to his admission.  While the 
veteran reported that he worked as a psychiatric corpsmen 
during service, "[h]e specifically [denied] upon specific 
questioning the history of psychiatric disease."

The veteran was accorded a VA psychiatric examination for 
disability evaluation purposes in January 1998.  The examiner 
noted that both the clinical file and the claims file were 
available for review prior to the examination.  Additionally, 
it was noted that approximately 45 minutes of interview time 
was spent in the eliciting of material that became the basis 
for the examination report.  The veteran reported that he had 
a difficult time recalling any period of his life when he was 
not depressed.  He cited situations and events concerning his 
parents, his two sisters and his peers.  The veteran stated 
that he entered the military as a last resort; that he 
believed a change of setting and occupation might offer some 
reprieve.  However, he stated that the circumstances and 
relational transactions in the military tended to make the 
situation worse.  The examiner noted that it was difficult 
for the veteran to pinpoint specific events or circumstances, 
but the veteran was forthright in declaring that his 
emotional state at the time of discharge was worse than what 
he had known before.  He insisted that he had not known any 
significant reprieve from this state up to the present time.  
In addition to a mood of marked and continuous dejection, 
there was also the problem of disruptive anxiety.  The 
veteran reported that he experienced physical responses to 
the anxiety, which he said aggravated his depression.  Except 
for periodic result to alcohol and a brief exposure to 
prescribed Ativan, the veteran had been essentially without 
treatment for anxiety.  

On inquiry, the veteran reported that his affect was 
generally flattened.  This involved response to such thoughts 
as a sense of futility and suicidal ruminations.  The 
examiner noted that not only was this the veteran's report, 
but that the veteran's presentation tended to support this 
report.  The veteran also reported that he expressed himself 
openly with rarity and minimally.  There was repetitive 
speech, mostly on morbid topics such as how long his problem 
has been going on, and what he considered as bleak prospects 
for the future for himself and his family.  There was 
persistent anxiety, already noted, generating cardiovascular 
symptoms and skin excoriations.  There was cognitive 
impairment, evident with memory problems that become worse 
when he is highly anxious.  Additionally, the veteran 
reported losing track of details involved in housekeeping 
chores and errands that he assigned to himself.  He reported 
that he used notes to aid his memory function.  Also, he 
reported that he had difficulty concentrating on any kind of 
reading material and even television.  His judgment was 
impaired as evident in his periodic resort to intemperate use 
of alcohol.  The veteran's motivation to seek and involve 
himself in treatment was virtually non-existent, although he 
did show some measure of response to discussion that was 
presented about more recently utilized measures for anxiety 
and depression.  Further, the veteran was convinced that no 
employer would have him in his present condition, and the 
examiner noted that this was conveyed with authenticity.  The 
veteran also added that he would prefer to be the 
breadwinner, to gain self-image enhancement with a job.  
There was virtually no socializing beyond that involving his 
wife and son.

On mental status evaluation, the examiner found that the 
veteran was dressed and groomed reasonably.  He understood 
the nature and purpose of the contact, and was initially 
defensive and resistant, but as rapport developed he became 
more productive and cooperative.  His eye contact was 
initially poor, later good.  Speech was appropriate, 
coherent, and his use of speech forms indicated intelligence 
in the middle range of normal.  Cognitive and intellectual 
functioning were considered fundamentally intact, but there 
was clear impairment in the areas that are requisite for a 
successful functioning socially and industrially.  The 
examiner found that the veteran's insight and judgment were 
sufficient for daily living tasks, but opined that the 
veteran's perspective about life in general and his in 
particular was clearly aggravated by his depressed state.

Based on the foregoing, the examiner's Axis I diagnosis was 
of major depression, moderate severity, chronic and 
persistent.  The examiner opined that the condition, 
considering latent resources and treatment measures that 
could be utilized, may be considered as reversible.  Axis II 
diagnosis was personality pattern disorder, avoidant type.  
The examiner found that the experiences and relationships 
occurring in the veteran's early life had generated the 
cynical and self-disparaging tendency that has "altogether 
limited his mobilizing of resources for productive 
activity."  Furthermore, the examiner found that they 
certainly set the stage for the condition noted above.  On 
Axis III, the examiner found that the veteran had problems 
with skin, cardiovascular, and musculoskeletal system which 
had been defined elsewhere.  At Axis IV, the examiner found 
that the failure to have involvement in occupational and 
social contacts were clearly stress factors for the veteran.  
Moreover, the reversal of husband-wife roles tended to 
further aggravate his problem.  For Axis V, the examiner 
found that the current GAF score for the veteran, and for the 
past year, could be considered at 50.  A GAF score of 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).

Following the above VA examination, the RO increased the 
assigned disability rating for the veteran's depressive 
reaction to 50 percent, effective November 1, 1993, in a 
February 1998 Supplemental Statement of the Case.

The record contains a letter, dated in September 1998, from 
the SSA, wherein the veteran was informed that he was awarded 
monthly disability benefits beginning May 1997.  The letter 
stated that doctors and other trained staff found that the 
veteran was disabled under the SSA's rules.  

The case was returned to the Board in December 1998.  At that 
time, the Board noted that the September 1998 letter from the 
SSA showed that the veteran had recently been awarded Social 
Security benefits.  Thus, the Board concluded that even 
though several attempts in the past to obtain SSA records had 
been unsuccessful, a remand was necessary as the September 
1998 correspondence showed that the situation had changed.

Following the Board's remand, the RO sent development letters 
to both the veteran and the SSA in December 1998 regarding 
the veteran's award of Social Security benefits.  No response 
is on file from the SSA.  In January 1999 the veteran 
responded that the SSA had found him to be 100 percent 
disabled from 1989 through the present.  He stated that the 
decision was based strictly on his VA medical files.  
Additionally, the veteran stated that he found it difficult 
to believe that the SSA could find him 100 percent disabled 
while VA only found him 50 percent disabled considering both 
parties had used the same information and medical records.

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); See Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).  With regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

The veteran's psychiatric disorder was originally evaluated 
under Diagnostic Code 9405, as it existed pursuant to 38 
C.F.R. § 4.132 prior to November 7, 1996.  Under the previous 
regulations, a 50 percent evaluation was warranted for 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating 
was an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9434 for major depressive reaction, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1998).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b)(1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application.  Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  Consistent with the Court's decision 
in Karnas v. Derwinski, the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior and subsequent to November 7, 1996.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  38 C.F.R. § 4.14.

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The veteran has 
asserted that his depressive reaction is more disabling than 
contemplated by the current evaluation.  Therefore, his claim 
for an increased evaluation is well-grounded.  The RO has 
obtained medical records from health care providers who have 
treated the veteran for his depressive reaction, and has had 
him examined.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In the instant case, the Board finds that the veteran is not 
entitled to a disability rating in excess of 50 percent under 
either the old or the new criteria.  

With respect to the old criteria, the Board notes that both 
the September 1996 and the January 1998 VA examiners 
clinically found that the veteran's depression was productive 
of moderate symptoms.  The psychiatrist who examined the 
veteran in January 1998 identified a personality disorder as 
well as the service-connected depressive disorder and 
indicated that this condition had generated a cynical and 
self-disparaging tendency that had "altogether limited his 
mobilizing of resources for productive activity."  The 
psychiatrist assigned a GAF score of 50 which indicated 
serious symptoms; however it is noted that the global score 
contemplated the impairment attributable to both the major 
depression (which was specifically reported to be of moderate 
severity) and the personality disorder.  In addition, the 
examiner opined that the veteran's depression was treatable 
and reversible.  This finding is also supported by the fact 
that the evidence on file shows that the veteran has 
responded well to medical treatment in the past.  For 
instance, the medical records from the 1993 hospitalization 
at the Tucson VAMC show that the veteran's condition improved 
with the medication and therapy sessions.  Also, VA treatment 
records show that the veteran participated actively in group 
therapy sessions.  Further, the vocational rehabilitation 
records show the veteran performed well in the training 
program he had with the Santa Cruz County Government.

For the reasons stated above, the Board finds that the 
veteran's depression is productive of no more than 
considerable impairment of social and industrial 
adaptability.

In regard to the new criteria, the Board notes that the 
objective medical evidence on file does not show that 
veteran's psychiatric disorder is manifest by symptoms such 
as obsessional rituals which interfere with routine 
activities or near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively.  For instance, the veteran reported at the 
September 1996 VA examination that he stayed home and did all 
of the activities of daily living and did all of the 
necessities of keeping the household running.  Additionally, 
the January 1998 VA examiner found that the veteran's insight 
and judgment were sufficient for daily living.  This finding 
is also supported by the examiner's opinion that the 
veteran's condition was reversible with appropriate 
treatment.

The Board also finds that the competent medical evidence does 
not show that the veteran's speech is intermittently 
illogical, obscure, or irrelevant.  The veteran's speech at 
the time of the 1993 VA hospitalization was found to be goal 
directed and logical.  Although the January 1998 VA examiner 
noted the veteran engaged in repetitive speech on mostly 
morbid topics, he (the examiner) clinically evaluated the 
veteran's speech as appropriate, coherent, and concluded that 
the veteran's use of speech forms indicated intelligence in 
the middle range of normal.  

Further, there is no competent medical evidence which 
reflects that the veteran's disorder is manifest by impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  There is no medical evidence showing spatial 
disorientation either.  For instance, the records from both 
the 1993 and the 1996 VA hospitalization found no evidence of 
thought disorders, hallucinations, or delusions.  At the 1993 
hospitalization, the veteran was found to be alert and 
oriented times 4.  He was found to be oriented to person, 
place, and time at the 1996 hospitalization.  Also, the 
September 1996 VA examiner found the veteran's abstracting 
ability and judgment were good, and that he had no cognitive 
impairments.  The January 1998 VA examiner noted that the 
veteran understood the nature and purpose of contact.  

Finally, the evidence does not show neglect of personal 
appearance and hygiene.  The September 1996 VA examination 
found the veteran to be appropriately dressed and groomed, 
while the January 1998 VA examiner found that he was dressed 
and groomed reasonably.

The Board acknowledges that the evidence does show that the 
veteran has been treated for suicidal ideation in the past.  
Further, the veteran has alleged difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), as well as the inability to establish and maintain 
effective relationships.  He has also stated that he cannot 
remember a time when he was not depressed.  However, even 
with these symptoms, the Board is of the opinion that 
veteran's psychiatric disorder does not meet or nearly 
approximate the criteria for the next higher rating of 70 
percent under the new criteria given the January 1998's 
examiner's assessment that the depression was best 
characterized as of "moderate severity," and his opinion 
that the veteran's depression may be considered as 
reversible.  More importantly, the examiner indicated that 
these problems may be due to the nonservice-connected 
personality disorder.  As noted above, the examiner diagnosed 
personality pattern disorder, avoidant type, and found that 
the experiences and relationships occurring in the veteran's 
early life had generated the cynical and self-disparaging 
tendency that has "altogether limited his mobilizing of 
resources for productive activity."

As the veteran does not meet or nearly approximate the 
criteria for the next higher rating of 70 percent under 
either the old or new criteria, it is axiomatic that he does 
not meet the criteria for 100 percent either.  

The Board notes that the veteran has also contended that he 
should be awarded a total rating based on individual 
unemployability due to his service-connected psychiatric 
disorder.  As noted above, the veteran's psychiatric disorder 
is his only service-connected disability.  For the reasons 
stated above, the Board has concluded that the veteran is not 
entitled to a disability rating in excess of 50 percent for 
his psychiatric disorder, most recently diagnosed as major 
depression.  Consequently, the veteran does not meet the 
percentage standards set for in 38 C.F.R. § 4.16(a) for a 
total disability rating based on unemployability.  However, 
the veteran may still be granted a total rating under the 
provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) on an 
extraschedular basis.

To summarize the evidence above, the record shows that the 
veteran's only service-connected disability is a psychiatric 
disorder, identified as a depressive reaction. The veteran 
has a high school equivalency diploma, and has completed two 
years of college.  Furthermore, College Qualification Tests 
conducted in October 1994, showed that the veteran's 
performance was well above average in comparison to Junior 
college students, and high average performance in comparison 
to University freshmen (males).  The veteran's work 
experience includes medical instrument sales, operating room 
technician, apartment manager, bartender, industrial 
EMT/paramedic, as well as his training program with the Santa 
Cruz County Government.  On his May 1996 VA Form 21-8940, he 
reported that he became too disabled to work in October 1989.  
It is noted that the vocational rehabilitation records 
support the veteran's contention that he has not worked since 
1989.  Further, he has been found to be disabled by the SSA 
and to be entitled to SSA disability benefits beginning in 
May 1997.

Medical evidence of record reflects that the veteran 
continues to suffer from his service-connected depressive 
reaction, and that he is also suffering from a personality 
disorder, which is productive of a cynical and self-
disparaging tendency that have limited his productive 
activity, and alcohol abuse, as well as cardiovascular, skin, 
and musculoskeletal problems, to include left total hip 
replacement, colorectal cancer, status post resection, 
duodenal ulcer, possible brain cyst or tumor, and chronic 
sinusitis.  There are also reports of prior medical problems 
with hemorrhoids, as well as prior knee surgery.

Regulations, as noted above, allow for the grant of a total 
disability rating for compensation purposes when a veteran is 
unable to secure substantially gainful employment due to 
service-connected disability.  In this regard, the Board must 
consider whether the veteran is unemployable due to the 
disability for which service-connection has been established 
in light of the veteran's employment history, educational and 
vocational attainment and all other factors having a bearing 
on his ability to obtain and maintain substantially gainful 
employment, except for his age.  38 C.F.R. § 4.19.  The Board 
has considered such factors as defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and the effect of 
combinations of disability.  38 C.F.R. § 4.15.  
Significantly, it is evident that non-service-connected 
disabilities such as the veteran's personality disorder 
profoundly affect his ability to function, and that he has 
been treated in the past for numerous physical disabilities.  
The Board must focus on the impairment due exclusively to the 
service-connected disabilities.  38 C.F.R. § 3.321(b)(1) 
(emphasis added).

In considering whether the veteran is entitled to a total 
rating for compensation purposes, the Board has considered 
the veteran's statements that he is unemployable, as well as 
the medical records which indicate that the veteran is 
disabled due to a number of physical conditions, vocational 
rehabilitation counseling reports, recent VA examination 
reports, and the fact that the veteran was granted SSA 
disability benefits.  Although the veteran has been granted 
Social Security benefits, it is not shown that all 
substantially gainful employment is precluded exclusively as 
the result of the service-connected disability.  VA 
vocational rehabilitation benefits were terminated due to the 
veteran's failure to participate in the program.  
Nevertheless, as part of this program the veteran did 
complete a six month training program with the Santa Cruz 
County Government.  It is also noted that as part of his 
October 1994 assessment, he reported that he had left three 
paid positions as a result of his depression.  However, in 
1991, the veteran reported that he only left one position due 
to "psychiatric illness."  For example, in 1994 he 
reportedly left his job in medical sales due to his 
depression, but in 1991 he reported that he left this job due 
to excessive travel.  Moreover, it was also noted in 1991 
that no one position had been compromised by the veteran's 
service-connected disability, although numerous positions had 
been indirectly affected.  As stated above, recent VA 
examination has shown that the veteran's depressive reaction 
is productive of no more than moderate severity, and may be 
considered as reversible with proper treatment.  In view of 
the above, the Board finds that the veteran is not precluded 
from substantially gainful employment exclusively as the 
result of his service-connected depressive reaction.

The Board also notes that the veteran has contended that the 
SSA found him to be 100 percent disabled based strictly on VA 
records, and that he could not understand how the SSA found 
him 100 percent disabled and VA only 50 percent.  As the law 
and regulations cited above clearly provide that the use of 
manifestations not resulting from service-connected disease 
in establishing the service-connected evaluation is to be 
avoided and that neither age nor nonservice-connected 
disability are for consideration in determining whether the 
veteran is entitled to a total rating based on individual 
unemployability.  38 C.F.R. §§ 4.14, 4.16, 4.19.  The 
veteran's depressive disorder is his only service-connected 
disability.  VA records reflect that in addition to the 
service-connected depression, the veteran's disabilities also 
include a personality disorder, which is productive of a 
cynical and self-disparaging tendency that have limited his 
productive activity, and alcohol abuse, as well as 
cardiovascular, skin, and musculoskeletal problems, to 
include left total hip replacement, colorectal cancer, status 
post resection, duodenal ulcer, possible brain cyst or tumor, 
and chronic sinusitis.  These conditions clearly contribute 
to the veteran's unemployability.  However, the Court has 
noted that "[o]nly service-connected disabilities may be 
considered in determining 'extra-schedular' ratings for 
unemployability."  Tripp v. Derwinski, 3 Vet. App. 173, 176 
(1992).

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 50 percent for the 
service-connected psychiatric disorder.  In reaching the 
above determination, the Board has considered Parts 3 and 4 
of 38 C.F.R., but does not find any regulatory provision that 
would be applicable to the facts in this case that would 
warrant a higher evaluation.  Specifically, there are no 
exceptional or unusual features present what would warrant an 
extraschedular evaluation.  38 C.F.R. §§ 3.321(b), 4.7; see 
Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  To the extent 
that the RO did not expressly address any of these 
provisions, the Board finds such omission harmless, as there 
is no basis in the factual record to support an increased 
rating under any other provisions, and the veteran has had 
ample opportunity to advance detailed testimony and argument 
as to the functional limitations produced by his service-
connected disability.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  The weight of the most credible and probative 
evidence being clearly against the claim, the doctrine of 
reasonable doubt may not be applied.  38 U.S.C.A. 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for a psychiatric disorder, identified as a depressive 
reaction, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

